DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
Surface acoustic sensing unit in claims 2 and 3
First thermal sensing unit in claims 2
First fusion unit in claim 2 and 6
Magnetic sensing unit in claims 9 and 10
Second thermal sensing unit in claims 9 and 12
Second fusion unit in claim 9
Ultrasound sensing unit in claims 13 and 15
Third thermal sensing unit in claim 13
Third fusion unit in claim 13
Fourth fusion unit in claim 16
Judgement unit in claims 16 and 17
The limitations have been interpreted under 35 U.S.C. 112(f) because they use the generic placeholder: unit, coupled with functional language:
Surface acoustic sensing unit – configured to obtain blood velocity (claim 2), configured to predict whether there is a vascular occlusion according to the blood velocity (claim 3)
First thermal sensing unit - obtain temperature distribution of a brain and generate a first thermal image according the temperature distribution
First fusion unit - mark the blood velocity at a corresponding position in the first thermal image
Magnetic sensing unit - configured to obtain magnetic flux (claim 9), predict neurological changes of the brain (claim 10)
Second thermal sensing unit - obtain temperature distribution of a brain and generate a second thermal image according the temperature distribution (claim 9), predict whether there is inflammation in the brain according to the temperature distribution (claim 12
Second fusion unit - mark the magnetic flux at a corresponding position in the second thermal image
Ultrasound sensing unit - obtain ultrasound echoes (claim 13), transform the ultrasound echoes into an image via Fourier transform (claim 15)
Third thermal sensing unit - obtain temperature distribution of the brain and generate a third thermal image according the temperature distribution
Third fusion unit - mark the ultrasound echoes at a corresponding position in the third thermal image
Fourth fusion unit - analyze and integrate the thermal image with blood velocity information, the thermal image with magnetic flux information, and the thermal image with ultrasound information to obtain the spectrum fusion information
Judgement unit - receive the spectrum fusion information and determine whether the user has a risk of dementia (claim 16), compare the spectrum fusion information with a big data database to obtain a change value and judge a risk of dementia according to the change value (claim 17)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Surface acoustic sensing unit – The specification only discloses part of the structure of the surface acoustic sensing unit, a processing device would be also required to predict whether there is a vascular occlusion. Para [0018] discloses “The surface acoustic sensing unit 122 is configured to obtain blood velocity, and then predict whether there is a vascular occlusion. In one embodiment, the surface acoustic sensing unit 122 includes a plurality of flexible surface acoustic wave sensors (SAW sensor).”
First thermal sensing unit – the specification does not disclose a corresponding structure for the first thermal sensing unit
First fusion unit – the first fusion unit is interpreted as a microprocessor as disclosed in Para [0020] – “The first fusion unit 126 can be a microprocessor”
Magnetic sensing unit - The specification only discloses part of the structure of the magnetic sensing unit, a processing device would also be required to predict neurological changes in the brain. Paras [0025]-[0026] disclose "The magnetic sensing unit 132 is configured to obtain magnetic flux, and then predict neurological changes in the brain. In one embodiment, the magnetic sensing unit 132 includes a high-sensitivity magnetic flux sensor based on Nitrogen-vacancy Diamond to measure brain magnetic signals below nT. The Nitrogen-vacancy Diamond sensor can effectively reduce the intensity of the uniform magnetic field applied to the outside (less than 1 Tesla), and forms a miniaturized monitoring system.”
Second thermal sensing unit - the specification does not disclose a corresponding structure for the second thermal sensing unit.
Second fusion unit – the second fusion unit is interpreted as a microprocessor as disclosed in Para [0028] – “The second fusion unit 136 can be a microprocessor”
Ultrasound sensing unit - The specification only discloses part of the structure of the ultrasound sensing unit, a processing device would also be required to transform the echoes into an image via Fourier transform which is claimed as a function of the ultrasound sensing unit. Para [0033] discloses “The ultrasound sensing unit 142 is configured to obtain ultrasound echoes. In one embodiment, the ultrasound sensing unit 142 includes an ultrasonic signal transmitting module and an ultrasonic signal receiving module. The received ultrasound echoes can be further transformed into an image via Fourier transform.”
Third thermal sensing unit - the specification does not disclose a corresponding structure for the third thermal sensing unit.
Third fusion unit - the third fusion unit is interpreted as a microprocessor as disclosed in Para [0035] “The third fusion unit 146 can be a microprocessor.”
Fourth fusion unit - the specification does not disclose a corresponding structure for the fourth fusion unit.
Judgement unit - the specification does not disclose a corresponding structure for the judgement unit.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites in the last limitation “the control and processing system is configured to receive and integrate the thermal image with blood velocity information, the thermal image with magnetic flux information, and the thermal image with ultrasound information to obtain a spectrum fusion information, and judge a risk of dementia according to the spectrum fusion information”.  Paras [0041]-[0043] disclose the judgment unit and the judgment of an amount of change, the amount of change is based on thresholds of the changes of spectral fusion information.  Para [0043] discloses “In one embodiment, the H1 is defined as a first changes threshold, H2 is defined as a second changes threshold, and H1<H2. When the changes of the spectrum fusion information (ΔA1, ΔA2, ΔA3, . . . ) is less than the first changes threshold H1, the judgment is “no changes””.  Para [0043] additionally discloses when the changes of spectrum fusion information are greater or equal to H1 and less than or equal to H2 the judgment is “slight changes” and when the changes of spectrum fusion information are greater than H2 the judgement is “obvious changes”.  However, the specification does not disclose a level of change that signifies a risk of dementia.  Due to this lack of sufficient disclosure one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Dependent claims deemed rejected due to their dependency.
Claims 2-4, 6, and 8 recite “a surface acoustic sensing unit, configured to obtain blood velocity” (claim 2), “the surface acoustic sensing unit is configured to predict whether there is a vascular occlusion according to the blood velocity” (claim 3), “wherein the surface acoustic sensing unit comprises a plurality of flexible surface acoustic wave sensors” (claim 4), “wherein the acoustic system further comprises a first shell configured to support the surface acoustic sensing unit, the first thermal sensing unit, and the first fusion unit” (claim 6), and “wherein the surface acoustic sensing unit is located inside of the first shell, and the first thermal sensing unit is located outside of the first shell” (claim 8), claims 2 and 3 invoking 112(f) as stated above.  However, the written description fails to disclose the corresponding structure, material or acts for performing the claimed function and fails to clearly link the structure, material or acts to the function. The specification describes the surface acoustic sensing unit by saying it includes a plurality of SAW sensors as recited above however the specification does not disclose a corresponding structure for performing the function of predicting whether there is a vascular occlusion based on the blood velocity data therefore a structure is not disclosed. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Claims 2, 6, and 8 disclose “a first thermal sensing unit, configured to obtain temperature distribution of a brain and generate a first thermal image according the temperature distribution” (claim 2), “wherein the acoustic system further comprises a first shell configured to support the surface acoustic sensing unit, the first thermal sensing unit, and the first fusion unit” (claim 6), “wherein the surface acoustic sensing unit is located inside of the first shell, and the first thermal sensing unit is located outside of the first shell” (claim 8), claim 2 invoking 112(f) as stated above. However, the written description fails to disclose the corresponding structure, material or acts for performing the claimed function and fails to clearly link the structure, material or acts to the function. The specification describes the first thermal sensing unit in Para [0019] – “The first thermal sensing unit 124 is configured to obtain temperature distribution of the brain and generate a first thermal image according to the temperature distribution. In addition, the temperature distribution can also be used to predict whether there is inflammation in the brain” however a structure is not disclosed. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Claims 9-11 recite “a magnetic sensing unit, configured to obtain magnetic flux” (claim 9), “the magnetic sensing unit is configured to predict neurological changes of the brain” (claim 10), and “the magnetic sensing unit comprises a magnetic flux sensor based on Nitrogen-vacancy Diamond” (claim 11), claims 9 and 10 invoking 112(f) as stated above. However, the written description fails to disclose the corresponding structure, material or acts for performing the claimed function and fails to clearly link the structure, material or acts to the function. The specification describes the magnetic sensing unit by saying it includes a high-sensitivity magnetic flux sensor based on Nitrogen-vacancy Diamond as stated above however the specification does not disclose a corresponding structure for performing the function of predicting neurological changes of the brain therefore a structure is not disclosed. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Claims 9 and 12 recite “a second thermal sensing unit, configured to obtain temperature distribution of a brain and generate a second thermal image according the temperature distribution” (claim 9) and “wherein the second thermal sensing unit is configured to predict whether there is inflammation in the brain according to the temperature distribution” (claim 12), both invoking 112(f) as stated above. However, the written description fails to disclose the corresponding structure, material or acts for performing the claimed function and fails to clearly link the structure, material or acts to the function. The specification describes the second thermal sensing unit in Para [0027] – “The second thermal sensing unit 134 is configured to obtain temperature distribution of the brain and generate a first thermal image according to the temperature distribution. In addition, the temperature distribution can also be used to predict whether there is inflammation in the brain” however a structure is not disclosed. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Claims 13-15 recite “an ultrasound sensing unit, configured to obtain ultrasound echoes” (claim 13), “the ultrasound sensing unit comprises an ultrasonic signal transmitting module and an ultrasonic signal receiving module” (claim 14), “the ultrasound sensing unit is configured to transform the ultrasound echoes into an image via Fourier transform” (claim 15), claims 13 and 15 invoking 112(f) as stated above. However, the written description fails to disclose the corresponding structure, material or acts for performing the claimed function and fails to clearly link the structure, material or acts to the function. The specification describes the ultrasound sensing unit by saying it includes an ultrasonic signal transmitting module and an ultrasonic signal receiving module as stated above however the specification does not disclose a corresponding structure for transform the ultrasound echoes into an image via Fourier transform therefore a structure is not disclosed. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Claim 13 recites “a third thermal sensing unit, configured to obtain temperature distribution of the brain and generate a third thermal image according the temperature distribution” invoking 112(f) as stated above. However, the written description fails to disclose the corresponding structure, material or acts for performing the claimed function and fails to clearly link the structure, material or acts to the function. The specification describes the third thermal sensing unit in Para [0034] – “The third thermal sensing unit 144 is configured to obtain temperature distribution of the brain and generate a first thermal image according to the temperature distribution. In addition, the temperature distribution can also be used to predict whether there is inflammation in the brain” however a structure is not disclosed. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Claim 16 recites “a fourth fusion unit, configured to analyze and integrate the thermal image with blood velocity information, the thermal image with magnetic flux information, and the thermal image with ultrasound information to obtain the spectrum fusion information”, invoking 112(f) as stated above. However, the written description fails to disclose the corresponding structure, material or acts for performing the claimed function and fails to clearly link the structure, material or acts to the function.  The specification describes the fourth fusion unit in Para [0036] – “Referring to FIG. 5, the control and processing system 16 includes a control unit 162, a fourth fusion unit 164, and a judgment unit 166”, therefore the fourth fusion unit is part of the control and processing system however a structure of the fourth fusion unit is not disclosed. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Claims 16 and 17 recite “a judgment unit, configured to receive the spectrum fusion information and determine whether the user has a risk of dementia” and “the judgment unit is configured to compare the spectrum fusion information with a big data database to obtain a change value and judge a risk of dementia according to the change value” (claim 17), both invoking 112(f) as stated above. However, the written description fails to disclose the corresponding structure, material or acts for performing the claimed function and fails to clearly link the structure, material or acts to the function.  The specification describes the judgment unit in Para [0036] – “Referring to FIG. 5, the control and processing system 16 includes a control unit 162, a fourth fusion unit 164, and a judgment unit 166”, therefore the judgment unit is part of the control and processing system however a structure of the judgment unit is not disclosed. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, claim 1 recites “the ultrasound system is configured to obtain ultrasound echoes and a third thermal image, and then mark the ultrasound echoes at a corresponding position in the second thermal image to generate a thermal image with ultrasound information”. However, Para [0029] of the specification discloses “The ultrasound system 14 is configured to obtain ultrasound echoes and a third thermal image, and then mark the ultrasound echoes at a corresponding position in the second thermal image to generate a thermal image with ultrasound information” and Para [0035] discloses “The third fusion unit 146 marks the ultrasound echoes at a corresponding position in the third thermal image to generate a thermal image with ultrasound information”.  Therefore, it is unclear if the ultrasound echoes are being marked on the second thermal image or the third thermal image.  Additionally, the English translation of the priority document (TW 202120028 A) discloses ultrasound echoes being marked only to the third thermal image therefore for examination purposes the limitation has been interpreted as “the ultrasound system is configured to obtain ultrasound echoes and a third thermal image, and then mark the ultrasound echoes at a corresponding position in the third thermal image to generate a thermal image with ultrasound information”.
Dependent claims deemed rejected due to their dependency.
Claim 2 recites “a first thermal sensing unit, configured to obtain temperature distribution of a brain and generate a first thermal image according the temperature distribution”. Claim 1 also defines a first thermal image therefore it is unclear if the first thermal image of claim 2 is the same or different from the first thermal image of claim 1.  For examination purposes the limitation will be interpreted as “a first thermal sensing unit, configured to obtain temperature distribution of a brain and generate the first thermal image according the temperature distribution”.
Claims 2-4, 6, and 8 recite “a surface acoustic sensing unit, configured to obtain blood velocity” (claim 2), “the surface acoustic sensing unit is configured to predict whether there is a vascular occlusion according to the blood velocity” (claim 3), “wherein the surface acoustic sensing unit comprises a plurality of flexible surface acoustic wave sensors” (claim 4), “wherein the acoustic system further comprises a first shell configured to support the surface acoustic sensing unit, the first thermal sensing unit, and the first fusion unit” (claim 6), and “wherein the surface acoustic sensing unit is located inside of the first shell, and the first thermal sensing unit is located outside of the first shell” (claim 8), claims 2 and 3 invoking 112(f) as stated above. The specification describes the surface acoustic sensing unit by saying it includes a plurality of SAW sensors as recited above however the specification does not disclose a corresponding structure for performing the function of predicting whether there is a vascular occlusion based on the blood velocity data therefore a structure is not disclosed. Therefore, it is unclear what structures are necessary to perform the claimed function and one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite.
Claims 2, 6, and 8 disclose “a first thermal sensing unit, configured to obtain temperature distribution of a brain and generate a first thermal image according the temperature distribution” (claim 2), “wherein the acoustic system further comprises a first shell configured to support the surface acoustic sensing unit, the first thermal sensing unit, and the first fusion unit” (claim 6), “wherein the surface acoustic sensing unit is located inside of the first shell, and the first thermal sensing unit is located outside of the first shell” (claim 8), claim 2 invoking 112(f) as stated above. The specification describes the first thermal sensing unit in Para [0019] – “The first thermal sensing unit 124 is configured to obtain temperature distribution of the brain and generate a first thermal image according to the temperature distribution. In addition, the temperature distribution can also be used to predict whether there is inflammation in the brain”. However, it is unclear what structures are necessary to perform the claimed function. Therefore, one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite.
Claim 9 recites “a second thermal sensing unit, configured to obtain temperature distribution of a brain and generate a second thermal image according the temperature distribution”. Claim 1 also defines a second thermal image therefore it is unclear if the second thermal image of claim 9 is the same or different from the second thermal image of claim 1.  For examination purposes the limitation will be interpreted as “a second thermal sensing unit, configured to obtain temperature distribution of a brain and generate the second thermal image according the temperature distribution”.
Claims 9-11 recite “a magnetic sensing unit, configured to obtain magnetic flux” (claim 9), “the magnetic sensing unit is configured to predict neurological changes of the brain” (claim 10), and “the magnetic sensing unit comprises a magnetic flux sensor based on Nitrogen-vacancy Diamond” (claim 11), claims 9 and 10 invoking 112(f) as stated above. The specification describes the magnetic sensing unit by saying it includes a high-sensitivity magnetic flux sensor based on Nitrogen-vacancy Diamond as stated above however the specification does not disclose a corresponding structure for performing the function of predicting neurological changes of the brain therefore a structure is not disclosed. Therefore, it is unclear what structures are necessary to perform the claimed function and one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite.
Claims 9 and 12 recite “a second thermal sensing unit, configured to obtain temperature distribution of a brain and generate a second thermal image according the temperature distribution” (claim 9) and “wherein the second thermal sensing unit is configured to predict whether there is inflammation in the brain according to the temperature distribution” (claim 12), both invoking 112(f) as stated above. The specification describes the second thermal sensing unit in Para [0027] – “The second thermal sensing unit 134 is configured to obtain temperature distribution of the brain and generate a first thermal image according to the temperature distribution. In addition, the temperature distribution can also be used to predict whether there is inflammation in the brain”. However, it is unclear what structures are necessary to perform the claimed function. Therefore, one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite.
Claim 13 recites “a third thermal sensing unit, configured to obtain temperature distribution of the brain and generate a third thermal image according the temperature distribution”. Claim 1 also defines a third thermal image therefore it is unclear if the third thermal image of claim 13 is the same or different from the third thermal image of claim 1.  For examination purposes the limitation will be interpreted as “a third thermal sensing unit, configured to obtain temperature distribution of the brain and generate the third thermal image according the temperature distribution”.
Claims 13-15 recite “an ultrasound sensing unit, configured to obtain ultrasound echoes” (claim 13), “the ultrasound sensing unit comprises an ultrasonic signal transmitting module and an ultrasonic signal receiving module” (claim 14), “the ultrasound sensing unit is configured to transform the ultrasound echoes into an image via Fourier transform” (claim 15), claims 13 and 15 invoking 112(f) as stated above. The specification describes the ultrasound sensing unit by saying it includes an ultrasonic signal transmitting module and an ultrasonic signal receiving module as stated above however the specification does not disclose a corresponding structure for transform the ultrasound echoes into an image via Fourier transform therefore a structure is not disclosed. Therefore, it is unclear what structures are necessary to perform the claimed function and one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite.
Claim 13 recites “a third thermal sensing unit, configured to obtain temperature distribution of the brain and generate a third thermal image according the temperature distribution” invoking 112(f) as stated above. The specification describes the third thermal sensing unit in Para [0034] – “The third thermal sensing unit 144 is configured to obtain temperature distribution of the brain and generate a first thermal image according to the temperature distribution. In addition, the temperature distribution can also be used to predict whether there is inflammation in the brain”. However, it is unclear what structures are necessary to perform the claimed function. Therefore, one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite.
Claim 16 recites “a fourth fusion unit, configured to analyze and integrate the thermal image with blood velocity information, the thermal image with magnetic flux information, and the thermal image with ultrasound information to obtain the spectrum fusion information”, invoking 112(f) as stated above. The specification describes the fourth fusion unit in Para [0036] – “Referring to FIG. 5, the control and processing system 16 includes a control unit 162, a fourth fusion unit 164, and a judgment unit 166”, therefore the fourth fusion unit is part of the control and processing system however a structure of the fourth fusion unit is not disclosed. Therefore, it is unclear what structures are necessary to perform the claimed function and one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite.
Claims 16 and 17 recite “a judgment unit, configured to receive the spectrum fusion information and determine whether the user has a risk of dementia” and “the judgment unit is configured to compare the spectrum fusion information with a big data database to obtain a change value and judge a risk of dementia according to the change value” (claim 17), both invoking 112(f) as stated above. The specification describes the judgment unit in Para [0036] – “Referring to FIG. 5, the control and processing system 16 includes a control unit 162, a fourth fusion unit 164, and a judgment unit 166”, therefore the judgment unit is part of the control and processing system however a structure of the judgment unit is not disclosed. Therefore, it is unclear what structures are necessary to perform the claimed function and one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite.

Citation of Pertinent Prior Art
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (WO 2019045971 A1) discloses blood velocity being mapped to a thermal image on Pg. 21 Para [00098] “Referring now to Figure 1 IB, a physiological layer is represented by image color: a processed image based on one or more raw image frames of near infra-red light to reflect 2D speed distribution of blood flow velocity and perfusion of the imaged tissue/organ using Laser Speckle or Laser Doppler Imaging technology. In a first step, an 8 bit indexed color image is generated with its numerical values mapped to a predefined color map. Usually, the color ranges from blue to red (0 to 255) with blue representing no/minimum flow speed and red representing the highest flow speed that the system can detect”
Ford (US 20170281071 A) discloses magnetic energy being mapped to a thermal image in Para [0078] – “FIG. 3A through FIG. 3C illustrate several example heat maps, with epochs on the y-axis and time with respect to the stimulus time on the x-axis. Each heat map represents one complete auditory stimulation test run for one patient. Each epoch represents a response to a single stimulus. In these heat maps, white refers to a neutral (close to baseline) magnetic or electrical field as measured by one of the SQUID sensors 32, while red arbitrarily refers to a positive magnetic or electrical field and blue arbitrarily refers to a negative magnetic or electrical field. For each epoch, the color scale is normalized from blue to red based on the data in the epoch.”
Arabula Cosio (WO 2014073944 A1) discloses ultrasound echoes being mapped to a thermal image on pg. 6 para. 6 of the English translation “For the purpose of performing a differential and / or quantitative and / or qualitative analysis, thermal contrast is induced and spatial synchronization is established between the acquisition of a thermographic image and the acquisition of a sequence of ultrasound images of a portion of anatomical volume and referred to an external coordinate system defined by a spatial reference unit (7), referred to the anatomical volume and the reconstructed one in mutual spatial correspondence The spatial reference unit (7) allows to define a physical mapping of scale correspondence and spatial orientation between three-dimensional ultrasound reconstruction and thermography. This differential analysis refers to the comparison of images of the same anatomical portion, but acquired at different time points throughout the process of recovering the reference temperature after having been subjected to thermal contrast.”
Ford (US 20140000630 A1), Kandori (US 6269262 B1), and Unger (US 6088613 A) each disclose a magnetic sensor being used with ultrasound imaging.
Oyama et al. NPL 2010 (“Electric Current Imaging by Ultrasonography and SQUID Magnetometry”) discloses a magnetic sensor used together with ultrasound imaging to image the distribution of electric currents.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793